Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 12/8/2020. Claims 1 and 11 are independents. Claims 1-13 and 16-20 are amended. Claims 1-20 are currently pending.

Response to Argument
Rejections to claims 1-10 under 35 U.S.C. 101 are withdrawn, in view of amendment.
Applicant argues on pp.7-9 of Remarks that the connection parameter set forth in Sato simply does not correspond to the claimed setting file defining a plurality of types of data including identification information of a wireless terminal corresponding to each of a plurality of users, let alone separating the types of data from the setting file to extract individual data for each user. 
Examiner respectfully disagrees. Broadly reasonably interpreted the limitation claims plurality of types of data, not plurality of users. The identification information, a type of data, of a wireless terminal corresponding corresponds to each of a plurality of users. Here each means individual. The setting file defining a plurality of types of data shown in instant specification and taught by Sato  para. 0046, 0052, 0060 and 0061 and depending para. includes access point connection parameter: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and 
The rejection under 35 U.S.C. 103 stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20090055541 A1), hereinafter Sato.

Regarding claims 1 and 11, Sato teaches a wireless relay device (FIG. 1 access point 12) comprising: a memory storing instructions; and a processor that implements the instructions to execute a plurality of tasks, including (para. 0046 The control of the operations is performed by, e.g., a CPU which is a microcomputer constituting a control unit executing a control program previously stored in a recording medium such as an ROM):
a receiving task that receives a setting file in a first format for defining a setting content relating to a wireless network (para. 0046 a connection parameter acquisition means 123 for acquiring a connection parameter including terminal connection parameter and access point connection parameter I from the connection parameter server 13), the setting file defining a plurality of types of data including identification information of a wireless terminal to correspond to each users (FIG. 2 and para. 0060 the access point connection parameter 21 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate. Para. 0061 the wireless terminal connection parameter 22 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate);
a separating task that separates the plurality of types of data from the setting file to extract individual data for each of the users (FIG. 2 and para. 0060 the access point connection parameter 21 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate); and
a setting task that sets a wireless network for each of the plurality of users based on the individual data for the user (para. 0052 After acquiring the connection parameter 2, the connection parameter acquisition means 123 sets the access point connection parameter 21 in the access point side wireless communication means 124 and stores the wireless terminal connection parameter 22 in the terminal connection parameter holding means 122).
Sato does not explicitly disclose a plurality of users. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to understand that wireless access point serves a plurality of users and each of the plurality of users would have a connection parameter as disclosed by Sato as described above.

Claims 2, 9, 10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied in the claims above, further in view of Nagata (JP 2007110190 A).

Regarding claims 2 and 12, Sato teaches all of the limitations of claims 1 and 11, as described above. Sato further teaches wherein the setting file further defines a setting content (para. 0046 a connection parameter acquisition means 123 for acquiring a connection parameter including terminal connection parameter and access point connection parameter from the connection parameter server 13).
Sato does not explicitly disclose wherein the setting file further defines a setting content relating to an authentication, the plurality of types of data further include information about an authentication system, and the setting task sets an authentication for each of the plurality of users based on the individual data for the user. However, in an analogous art, Nagata teaches wherein the setting file further defines a setting content relating to an authentication, the plurality of types of data further include information about an authentication system, and the setting the wireless network includes setting an authentication for each of the plurality of users based on the individual data for the user (p.5/10, the wireless LAN terminal 1 that been set and the wireless LAN terminal 9 that has not set communicate with each other using a specific encryption method set in advance. Here, for example, WPA2-PSK in the IEEE 802.11 standard is adopted as the encryption method, and the setting data of this WPA2-PSK is also incorporated in the program in advance at the manufacturing stage in the same manner as ESSID, and is fixed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Nagata because various techniques for easily performing the work have been proposed (Nagata background section).

Regarding claims 9 and 19, Sato teaches all of the limitations of claims 1 and 11, as described above.
Sato does not explicitly disclose wherein the information about the authentication system includes information about at least one of EAP-TLS, EAP-TTLS, EAP-PEAP, EAP-FAST, EAP-MD5, WPA-PSK, and WPA2- PSK. However, in an analogous art, Nagata teaches wherein the information about the authentication system includes information about at least one of EAP-TLS, EAP-TTLS, EAP-PEAP, EAP-FAST, EAP-MD5, WPA-PSK, and WPA2-PSK (p.5/10, WPA2-PSK in the IEEE 802.11 standard is adopted as the encryption method, and the setting data of this WPA2-PSK is also incorporated in the program in advance at the manufacturing stage in the same manner as ESSID, and is fixed).
Therefore, it would have been obvious to one of ordinary skill in the teachings of Sato and Nagata because various techniques for easily performing the work have been proposed (Nagata background section).

Regarding claims 10 and 20, Sato teaches all of the limitations of claims 1 and 11, as described above.
Sato does not explicitly disclose wherein the identification information of the wireless terminal includes a MAC address, and the wireless relay device includes identification information ESSID. However, in an analogous art, Nagata teaches wherein the identification information of the wireless terminal includes a MAC address (p.5/10, The initial setting information storage unit 41 of the wireless LAN control device 4 stores initial setting information for each wireless LAN terminal 9 that has not been set in association with the MAC address that is terminal identification information), and the wireless relay device includes identification information ESSID (p.5/10, an ESSID according to the IEEE 802.11 standard is used as network identification information, and the ESSID data is pre-installed in the program at the manufacturing stage, and the wireless LAN terminal set in the connection group based on the fixed ESSID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Nagata because various techniques for easily performing the work have been proposed (Nagata background section).

Claims 3 and 13 are rejected under 35 U.S.C. 103 been unpatentable over Sato, as applied in the claims above, further in view of Eberhard (US 8108924 B1).

Regarding claims 3 and 13, Sato teaches all of the limitations of claims 1 and 11, as described above.
Sato does not explicitly disclose a plurality of users. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to understand that wireless access point serves a plurality of users and each user would have a connection parameter as disclosed by Sato as described above.
Sato does not explicitly disclose the plurality of tasks include a converting task that converts the setting file in the first format into a setting file in a second format, and the separating task separates a plurality of types of data from the setting file in the second format. However, in an analogous art, Eberhard teaches the plurality of tasks include a converting task that converts the setting file in the first format into a setting file in a second format, and the separating task separates a plurality of types of data from the setting file in the second format (col 1 In 55-67 querying a session table of a firewall for raw data related to a request for connection parameters, converting the raw data into a textual format other than a format of the raw data, and providing the requested connection parameters in the textual format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Eberhard because it would provide system compatibility by being able to convert information in different formats.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied in the claims above, further in view of Koga (US 20060039334 A1).

Regarding claims 4 and 14, Sato teaches all of the limitations of claims 1 and 11, as described above.
Sato does not explicitly disclose wherein the plurality of tasks include a transmitting task that transmits the individual data for each of the plurality of users to other wireless relay devices to be linked with the wireless relay device. However, in an analogous art, Koga teaches the plurality of tasks include a transmitting task that transmits the individual data for each of the plurality of users to other wireless relay devices to be linked with the wireless relay device (para. 0027, the wireless LAN access point, which performs connection control of wireless LAN clients by using their MAC addresses as first classification addresses, periodically accesses another wireless LAN access point via the network by using the IP address, i.e., second classification address, of the latter access point restored in the former access point, acquires the connection control information already set in that other wireless LAN access point, and stores the thus acquired information as its own connection control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Koga because it would provide a wireless network communication control apparatus and a network system wherein wireless network client connection control information with identical contents can be set in a simple manner and at low cost in a plurality of wireless network communication control apparatuses (Koga para. 0007).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied in the claims above, further in view of Li (CN 101090339 A)..

Regarding claims 5 and 15, Sato teaches all of the limitations of claims 1 and 11, as described above. Sato does not explicitly disclose .a generating task that generates an execution file for setting the wireless terminal based on the setting file; and .a transmitting task that transmits the execution file or information about the execution file to the wireless terminal; and transmitting the execution file or information about the execution file. However, in an analogous art, Li teaches a generating task that generates an execution file for setting the wireless terminal based on the setting file; and .a transmitting task that transmits the execution file or information about the execution file to the wireless terminal; and transmitting the execution file or information about the execution file (Abstract, a service configuration module for setting up a service connection to finish the function configuration between the infrastructure and terminal equipment, a template generating module for generating service connection template files and recording related parameters of the service connection, a template executing module used in generating multiple configuration items according to the parameters of the service connection template files and the execute sphere of the template and calling the service configuration interface of a configuration module to configure them one by one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Koga because it would provide realizing service configuration of a network (Li Abstract).

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Nagata, as applied in the claims above, further in view of Nogawa (US 20110228330 A1).

Regarding claims 6 and 16, the combination of Sato and Nagata teaches all of the limitations of claims 2 and 12, as described above.
The combination of Sato and Nagata does not explicitly disclose wherein the plurality of tasks include: an authenticating task that authenticates the wireless terminal to connect to the wireless network; and a transmitting task that transmits information indicating that the authentication has been successfully performed to the wireless terminal in a case there the information about the authentication system corresponding to the wireless terminal is received from the wireless terminal. However, in an analogous art, Nogawa teaches wherein the plurality of tasks include: an authenticating task that authenticates the wireless terminal to connect to the wireless network (para. 0016 When an external device (e.g., the multi-function device 10) attempts to achieve a wireless connection with the enterprise AP 60, the enterprise AP 60 causes the authentication server 62 to authenticate external device according to the wireless setting that is set in itself); and a transmitting task that transmits information indicating that the authentication has been successfully performed to the wireless terminal in a case there the information about the authentication system corresponding to the wireless terminal is received from the wireless terminal (para. 0016 The authentication server 62 performs the authentication the external device using the authentication information, and sends the authentication result to the enterprise AP 60. If the authentication result is successful, the enterprise AP 60 allows the external device to be wirelessly connected with the enterprise AP 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Nagata and Nogawa because it provides a technique that may support the user to designate the wireless setting (Nogawa para. 0014).

Regarding claims 8 and 18, the combination of Sato and Nagata teaches all of the limitations of claims 2 and 12, as described above. Sato further teaches wherein the task provides:  the identification information of the wireless terminal for the wireless terminal to connect to the wireless network via the wireless relay device (FIG. 2 and para. 0060 the access point connection parameter 21 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate. Para. 0061 the wireless terminal connection parameter 22 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate).
The combination of Sato and Nagata does not explicitly disclose an authentication system required of the wireless terminal for the wireless terminal to connect to the wireless network via the wireless relay device. However, in an analogous art, Nogawa teaches an authentication system required of the wireless terminal for the wireless terminal to connect to the wireless network via the wireless relay device (para. 0016 When an external device (e.g., the multi-function device 10) attempts to achieve a wireless connection with the enterprise AP 60, the enterprise AP 60 causes the authentication server 62 to authenticate external device according to the wireless setting that is set in itself).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Nagata and Nogawa because it provides a technique that may support the user to designate the wireless setting (Nogawa para. 0014).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied in the claims above, further in view of Sato (JP 2005064737 A), hereinafter D1.

Regarding claims 7 and 17, Sato teaches all of the limitations of claims 1 and 11, as described above.
Sato does not explicitly disclose wherein the setting file includes information about a time zone in which the wireless terminal is connectable to the wireless network. However, in an analogous art, D1 teaches wherein the setting file includes information about a time zone in which the wireless terminal is connectable to the wireless network (FIG. 4 and p.3/7, FIG. 4 is a diagram showing the data structure of the user table, the user table includes the ID number of the user, the MAC address of the wireless LAN and expiration date for each client. Here, the term of validity indicates the term of time when the client is permitted to connect to the access point 60. When the term of validity expires, the client is deleted from the user table, Connection is refused).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and D1 because it provides necessary restriction to access (D1 background section).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHU CHUN GAO/Examiner, Art Unit 2437 


/ALI S ABYANEH/Primary Examiner, Art Unit 2437